                                                                   JS-6
 1
 2
                                                                  10/3/2019
 3
                                                                   CW
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10
11   JOSHUA JOSEPH, individually and on         Case No.: 2:17-cv-8735 FMO
     behalf of all others similarly situated,   (GJSx)
12                                              ORDER ON AMENDED JOINT
13                   Plaintiff,                 STIPULATION OF DISMISSAL
                                                PURSUANT TO FED. R. CIV. P.
14                                              41(a)(1)(A)(ii)
                        v.
15
16   THE J.M. SMUCKER COMPANY,
17
                     Defendant.
18
19
20
21
22
23
24
25
26
27
28
                  ORDER ON AMENDED JOINT STIPULATION OF DISMISSAL
                        PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)
 1        Having considered the Amended Joint Stipulation of Dismissal Pursuant to Fed.
 2 R. Civ. P. 41(a)(1)(A)(ii) (ECF No. 68) (the “Amended Stipulation”), and good cause
 3 appearing, the Court hereby GRANTS the Amended Stipulation and ORDERS as
 4 follows:
 5        Plaintiff Joshua Joseph’s individual claims in the above-captioned case are
 6 voluntarily dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). This
 7 dismissal shall not affect the claims of any other putative class members in this action,
 8 as no class has been certified and this voluntary dismissal dismisses the class action
 9 allegations without prejudice. Each Party shall bear its own fees and costs.
10
11        IT IS SO ORDERED.
12
13 Dated: October 3, 2019                               ______/s/________________
                                                        Fernando M. Olguin
14                                                      United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                       1
                  ORDER ON AMENDED JOINT STIPULATION OF DISMISSAL
                        PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)
